Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Suthiwangcharoen (Facile Co-Assembly Process to Generate Core−Shell Nanoparticles with Functional Protein Corona, Biomacromolecules, p.948, February 2014), Shi (US20110268804) and Wang (US 20100112072), as a whole, do not make obvious a vaccine comprising a plurality of polymer-protein coreshell nanoparticles having a pyridinyl group grafted polymer assembled with at least one protein based antigen selected from the group consisting of a circumsporozoite protein and a dengue virus serotype-2 envelope protein, wherein each of the nanoparticles has a surface comprising the protein based antigen noncovalently associated to one or more pyridinyl groups. Particularly, Suthiwangcharoen fails to make prima facie obvious a vaccine comprising polymer-protein coreshell nanoparticles comprising a pyridinyl group grafted polymer that provides a surface whereby a circumsporozoite protein and/or a dengue virus serotype-2 envelope protein is noncovalently associated to a pyridinyl group. Furthermore, one of ordinary skill in the art at the time of the invention would not have been motivated to modify the teachings of Suthiwangcharoen in accordance Shi and Wang, as a whole, to provide a protein based antigen selected from the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626